DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 7 objected to because of the following informalities:  Claim 7 should depend from claim 6 since the choke was introduced in claim 6.  Appropriate correction is required.
Claim 9 objected to because of the following informalities:  Claim 9 should depend from claim 8 since the incompressible fluid was introduced in claim 8.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, and 4-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jameson US Patent 3,906,726 (Jameson).
Regarding claim 1, Jameson discloses a pressure balanced well flow control system, comprising: a pressure balanced variable orifice flow control (24) having a controlled flow inlet (conduit 18 after shutoff valve 22 is considered the inlet) in fluid communication with a subterranean well (conduit 18 is connected to the well as illustrated in Fig. 1) and a balance pressure inlet (conduit between positioner 26 and choke 24) in fluid communication with an outlet end of a fluid pressure isolator (26); and wherein an inlet end (conduit 25 is fluidly connects to the well the positioner 26 as illustrated in Fig. 1) of the fluid pressure isolator is in fluid communication with the subterranean well. (col. 2, lines 52-67 & col. 3, lines 34-48; Fig. 1).
Regarding claim 2, Jameson discloses the fluid pressure isolator (26) comprises a piston (142) disposed in a cylinder (140). (col. 5, lines 28-41; Fig. 2). The positioner has a pressure comparator means 130.
Regarding claim 4, Jameson discloses the cylinder (140) is coupled to a choke manifold (manifold is illustrated in Fig. 2).
Regarding claim 5, Jameson discloses the piston (142) comprises a seal (piston 142 has a sliding seal; col. 5, lines 38-41) (examiner contends it is inherent the piston has a seal to separate the chambers in the cylinder which could have fluid or air) arranged to close the outlet end of the fluid pressure isolator when the piston is urged against an outlet end of the cylinder. (Fig. 2).
Regarding claim 6, Jameson discloses the variable orifice flow control (24) comprises a choke. (col. 2, lines 50-55).
Regarding claim 7, Jameson discloses the choke (24) comprises a manually operated choke (the manual control of the choke 24; col. 2, lines 54-60) (four-way manual control valve 68; col. 4, lines 2-4). 
Regarding claim 8, Jameson discloses a space between the pressure isolator and the pressure balance inlet is filled with incompressible fluid (hydraulic fluid in hydraulic fluid accumulator 76). (col. 4, lines 17-23; Fig. 2).
Regarding claim 9, Jameson discloses the incompressible fluid comprises hydraulic oil (hydraulic fluid). (col. 4, lines 17-23; Fig. 2).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Jameson.
Regarding claim 3, Jameson discloses the cylinder (140) and the wellhead (16, 20) but does not teach the cylinder comprises a connector to couple the cylinder directly to a wellhead. 
Nonetheless, at the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to connect the cylinder to a wellhead because Applicant has not disclosed that connecting the cylinder to the wellhead provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with Jameson because whether the cylinder is directly connected to the wellhead or connected to the wellhead by way of a tubular the cylinder will perform the same function. Therefore, it would have been an obvious matter of design choice to modify Jameson to obtain the invention as specified in the claim 3.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R WILLS III whose telephone number is (571)272-5521.  The examiner can normally be reached on Monday-Friday 8:30am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on 5712703436.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL R WILLS III/Primary Examiner, Art Unit 3676